      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 1 of 23



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

GERALD O. ORTON,

                             Petitioner,                          OPINION AND ORDER
       v.
                                                                       17-cv-171-wmc
RANDALL R. HEPP,
Warden, Fox Lake Correctional Institution,

                             Respondent.


       Pursuant to 28 U.S.C. § 2254, Gerald Orton, a state prisoner presently confined at

the Fox Lake Correctional Institution, seeks federal habeas relief from his 2011 conviction

for attempted first-degree intentional homicide in the Circuit Court for Dane County,

Wisconsin. Specifically, Orton claims that he is in state custody in violation of the United

States Constitution because: (1) he received ineffective assistance of counsel in connection

with his no-contest plea to the charge; (2) the plea was not entered knowingly, voluntarily,

and intelligently; and (3) the trial court relied on inaccurate information at sentencing.

Orton presented these same three claims to Wisconsin trial and appellate courts, all of

which denied him relief, and his bid for federal relief will fare no better.

       As explained in more detail below, the Wisconsin Court of Appeals -- the last state

court to adjudicate these claims on the merits -- did not unreasonably apply federal

constitutional law or make any unreasonable determinations of fact in finding his plea

valid. Although not adjudicated on the merits by the Wisconsin Court of Appeals, Orton’s

sentencing challenge is wholly without merit. Accordingly, federal habeas relief is not

available to Orton under 28 U.S.C. § 2254(a) or (d).
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 2 of 23



                                  UNDISPUTED FACTS1

    A. The Charges

       On August 27, 2009, Orton was charged in Dane County Circuit Court with

attempted first-degree intentional homicide, strangulation, and aggravated battery of his

estranged wife. Although Orton disputed some of the circumstances, the underlying facts

alleged were even more horrific than the charges themselves. According to the complaint,

Orton entered his estranged wife’s house on August 19, 2009, carrying a box containing

wedding photos and a demolition mallet. His wife was in the middle of preparing a meal,

and their two children, then aged 1 and 2, were in the kitchen area in their highchairs.

Shortly after entering the home, Orton told her “tonight’s the night you’re going to die,”

then he proceeded to strangle her, slam her head repeatedly against the wall, and push her

into a corner against the kitchen cabinets. The complaint further alleged that Orton

grabbed the demolition mallet and struck his wife multiple times in the head, leaving her

lying in a pool of blood. After leaving the house, Orton called 911, stating that he had just

killed his wife and his children were at the house alone. Although she survived, his wife

suffered serious injuries to her hand, skull, and face.



    B. Trial Court Proceedings

       On January 31, 2011, Orton entered a plea of no contest to attempted first-degree

intentional homicide in exchange for the State’s agreement to dismiss and read-in the


1
  The facts are drawn from the record of the state court proceedings and the Wisconsin Court of
Appeals decision on Orton’s direct appeal, State v. Orton, 2013AP1237-CR (Ct. App. Oct. 1, 2015)
(dkt. #8-4).


                                               2
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 3 of 23



aggravated battery and strangulation charges. The trial court began the plea colloquy with

Orton by asking him if the plea agreement had been stated correctly on the record, which

Orton confirmed. The court next asked and the defendant answered as follows:

       Q:     Have you had enough time to speak to your attorney about
              this?

       A:     I have.

       Q:     You know of course that this case was to have gone to trial, is
              scheduled for trial beginning one week from today and continuing for
              eight days?

       A:     Yes.

       Q:     And today by entering a plea you’re giving up your right to
              have that trial, is that correct?

       A:     I am, your Honor.

(Tr. of Plea Hrg. (dkt. #8-9) 3.) In response to further questions about his age, years of

schooling, and history of mental illness, Orton volunteered that he was 41 years old, had

12 years of schooling, and had been diagnosed in jail with bipolar disorder and ADHD.

Orton also reported that he was taking an antidepressant, but expressly denied that this

medication interfered with his ability to understand the proceedings or communicate

effectively with his attorney. (Id. 4:6-12.)

       The court then turned to Orton’s understanding of the constitutional rights he was

waiving by pleading no contest. As relevant here, the court again asked Orton: “Do you

understand that by entering a plea to Count 1, you are giving up your right to have a

trial?,” and he replied, “I do.” (Id. 4.) After further discussion of his rights at trial and the

court’s role, Orton was asked if he had any questions about what his plea meant, to which


                                               3
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 4 of 23



Orton responded, “no.” (Id. at 7.) Relying on the facts in the criminal complaint and

Orton’s examination at the plea hearing, the court found Orton’s plea was factually

supported and entered knowingly, intelligently and voluntarily.

       Before sentencing, Orton provided the author of the presentence report a very

different version of the facts surrounding his offense than appears in the criminal

complaint. In particular, Orton had told the presentence report writer that the attack on

his wife was not premeditated, but rather began as a mutual fight that spiraled out of

control, with him grabbing her by the neck in response to her kick to his groin and her

head striking the stove as they fell to the ground. He further said that his wife grabbed for

the mallet first, and only then did he grab the mallet and strike her with it once. Orton

also claimed that his children were not present during the altercation.

       To refute that characterization, the State presented the following, three witnesses

at sentencing:

              Madison Detective Denise Armstrong, one of the first officers
              to respond to the 911 call, who testified about her observations
              at the scene, including how law enforcement officers found the
              children screaming in their highchairs, and her interview with
              the victim;

              Howard Rowley, M.D., chief of neuroradiology at the
              University of Wisconsin Hospital, who testified that scans of
              the victim’s head showed multiple sites of injuries, including
              scalp lacerations and swelling, skull fractures, bruising behind
              the eye, and bleeding inside the brain, which he opined were
              caused by direct trauma; and

              Nick Stahlke, a blood stain pattern specialist from the
              Wisconsin State Crime Laboratory, who testified that blood
              stains on the refrigerator were consistent with high force
              contact to an already-bloody source.


                                             4
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 5 of 23



[cite?] The State also presented photographs and diagrams of the scene, phone logs, and

audio recordings of voicemail messages Orton left with friends immediately after the attack.

In those messages, Orton said his wife made him “crazy,” that he had beaten her with a

hammer, and that he thought she was dead. The victim provided a statement as well,

describing how Orton brutally attacked her and struck her with a mallet as her two young

children screamed while looking on from their highchairs. Finally, several friends and

family members of both Orton and the victim made statements.

       Unsurprisingly, the sentencing court rejected Orton’s description of the attack as

set forth in the presentence report. The court found “no doubt” that the attack was a

premeditated attempt to kill the victim, noting that the testimony of Dr. Rowley and

Stahlke “convince me that this wasn’t just one blow to the head triggered as a response to

an attack by [the victim] on Mr. Orton. These were multiple blows.” (Sentencing Tr. (dkt.

#8-10) 180:14-19.) The court also found that Orton did not put the mallet into the box

to hang photos on the wall, but brought it “for another purpose,” and that a phone call

chart presented by the State indicated Orton was not at the victim’s home long enough for

a domestic dispute to have escalated out of control. Describing the nature of the offense,

the court found that the attack was “vicious and horribly brutal,” as evidenced by: (1)

Orton’s strangling of the victim before hitting her with the mallet; (2) his statements to

her during the attack; and (3) the fact that he called the victim’s mother after the attack

and told her he had just killed her daughter. The court explicitly found “incredible”

Orton’s suggestion that his wife rummaged for the mallet first.

       Overall, the court found Orton’s attempt to shift the blame to the victim showed a


                                             5
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 6 of 23



lack of remorse. The court further found, among other things, that Orton’s demeanor

during pretrial proceedings was “not good,” noting that he had caused multiple delays by

repeatedly firing his attorneys. In the court’s view, Orton’s conduct during the pretrial

proceedings was designed primarily to manipulate the court and the victim. Taking this

and a variety of other sentencing factors into account, the court ultimately sentenced Orton

to 30 years’ imprisonment, consisting of 22 years of confinement to be followed by 8 years

of extended supervision.



   C. Postconviction Motions

       On October 6, 2011, more than eight months after his sentencing, Orton filed a

motion to withdraw his plea on grounds of ineffective assistance of counsel. In particular,

Orton claimed that his attorney, Mark Frank, had told him that if he entered a no contest

plea, he could withdraw it at any time before sentencing for any reason whatsoever and

proceed to trial.

       The trial court held an evidentiary hearing on the motion, at which both attorney

Frank and Orton testified. (Tr. of Postconviction Mot. Hrg. (dkt. #8-11).) Before Orton

entered his plea, Frank testified that they had very detailed discussions about the standards

for plea withdrawal. Frank testified that he also explained to Orton the standards for

withdrawing a plea both before and after sentencing, and told Orton in particular that it

would require more than a “simple change of heart” to withdraw the plea even before

sentencing. Frank specifically denied telling Orton that entering a plea of no contest was

“no big deal.” To the contrary, Frank was confident Orton understood that the entry of

his plea was a “huge deal” because, after putting it off for as long as he could, Orton had
                                             6
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 7 of 23



finally concluded that entering a plea “was the only wise and proper action to take.” (Id.

6:17-7:1.) Frank also specifically denied that Orton had asked him to file a motion to

withdraw the plea before sentencing, although he had discussed the possibility of plea

withdrawal with Orton after receiving a psychological report completed by Dr. Kent Berney

before sentencing.

       In the end, Frank testified he and Orton had agreed that it would be unwise to seek

a plea withdrawal. (Id. 8:14-19.) As Frank explained, “withdrawing the plea would not

have changed the evidence that would have been admissible at trial,” which is what led to

Orton’s decision to enter the plea in the first place. (Id. 9:2-6.) In response to questioning

by the court, Frank testified that although Orton had mental health issues, Frank had no

reason to question Orton’s competence, nor that he had entered his plea of no contest

freely, knowingly, and voluntarily. (Id. 21:14-20.)

       In contrast, Orton testified that Frank said he could withdraw his plea for any reason

before sentencing and he entered the plea only because Frank had said this. Orton also

claimed that when asked during the plea colloquy if he understood that he was giving up

the right to a trial, he thought the judge was referring to the right to the trial scheduled a

week from the plea hearing, not his right to have any trial. Orton testified further that

after entering his plea, he asked attorney Frank to file a motion to withdraw it, but Frank

refused, stating that the court would never accept it. Orton testified that he went along

with Frank’s judgment on this because the judge had warned him that Frank was his “last




                                              7
       Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 8 of 23



lawyer and I better listen to him.”2 (Id. 22-29.) Orton’s friend, Chad Catlin, also testified

that Orton had relayed Frank’s advice that he could withdraw his plea at any time up to

the date of sentencing.

       Upon completion of the testimony, the circuit court denied Orton’s motion to

withdraw. Noting that a defendant claiming ineffective assistance of counsel must show

both deficient performance and prejudice, the court found no deficient performance by

Frank. In particular, the court found Frank’s testimony about his discussions with Orton

to be credible, and Orton’s testimony to be incredible. (Id. 54-58.) In addition to finding

Orton’s testimony about what Frank told him about the plea “simply not believable,” the

court noted that, during numerous pretrial proceedings, Orton never had a problem

communicating his wishes to his attorneys nor to the court. In fact, the court noted that

Orton had been successful in persuading the court to terminate his attorney’s

representation “five separate times.” (Id. 56:14-25.) For this reason, the court observed

that Orton not only had the “ability to communicate, but that he took every single court

proceeding seriously.” (Id. 57:1-6.) Thus, the court reiterated that Orton’s suggestion his

plea hearing was “just another step on the way to his eventual trial” was “completely

inconsistent with all of the prior record of this case” and “simply not credible.” (Id. 57:2-

6.)   Instead, the court found Orton’s motion could “best be characterized as second

thoughts, a change of heart by Mr. Orton.” (Id. 58.) The court similarly rejected Catlin’s



2
  In fact, during a hearing on October 6, 2010, after Orton had discharged his fifth attorney, the
trial judge did warn Orton that if he “continue[d] to engage in repeatedly failing to cooperate with
your attorney or repeatedly discharging your attorney,” she would find that Orton had forfeited his
right to counsel by conduct, and Orton would then have to proceed pro se. (Hrg. Tr. (dkt. #8-6)
8-9.) Attorney Frank was Orton’s sixth attorney.

                                                 8
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 9 of 23



testimony, noting that he had been in the courtroom for all of Orton’s testimony and

appeared merely to parrot it.

       After Orton retained private counsel, his first postconviction counsel withdrew and

the court granted his new counsel’s request to file a supplemental postconviction motion

raising new claims. In that supplemental motion, Orton asserted that his plea was not

entered knowingly, intelligently or voluntarily both because he misunderstood that he was

waiving his right to trial and because he was on antidepressants at the time. Orton further

argued that he was sentenced on the basis of inaccurate information, presenting 12 factual

findings by the court that he claimed were wrong, which he sought to challenge by

presenting more information, including that (1) Orton’s attack on his wife was

premeditated and (2) Orton had manipulated the court proceedings.

       The circuit court denied the supplemental motion without holding another

evidentiary hearing, finding it “inconceivable” that Orton understood at the plea hearing

that he was only giving up his right to have a trial the following week, antidepressants or

not. (Hearing Tr. (dkt. #8-12) 9:15.) As for the new sentencing challenge, the court

acknowledged her error in stating at the time of sentencing that petitioner had fired five

attorneys since two of the five previous lawyers had withdrawn for reasons apparently

unrelated to petitioner’s conduct. (Hearing Tr. (dkt. #8-12) 34:4-9.) However, the court

indicated that it had not relied on that particular number of attorneys in finding that Orton

had manipulated the system, and found again that regardless of the precise number of

attorneys Orton fired, it remained the case that multiple, additional hearings had been

required because of Orton’s actions. (Id. 34:10-23.) Finally, the court found “all of the


                                             9
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 10 of 23



other 11 disputed so-called facts are really disputes that go to the underlying offense, “

which “are not subject to anymore finding after the entry of a plea to these charges.” (Id.

35:16-23.)



   D. Direct Appeal

       Following the circuit court’s postconviction rulings, Orton appealed, arguing that:

(1) the trial court’s credibility findings as to what Frank told Orton regarding his ability to

withdraw his plea were clearly erroneous; (2) his plea was not knowing, voluntary, or

intelligent because he entered it with the erroneous belief that he could withdraw it at any

time before sentencing for any reason; (3) his mental health problems also affected his

decision-making abilities to enter a valid plea; and (4) the trial court relied on inaccurate

information at sentencing.

       In an unpublished opinion, the Wisconsin Court of Appeals rejected these

arguments and affirmed his conviction. State v. Orton, 2015 WI App 90, 365 Wis. 2d 606,

871 N.W.2d 866 (Table). Specifically, the court found that: (1) Orton’s challenge to the

trial court’s credibility findings failed to acknowledge “long-standing case law” leaving

those determinations to “the fact-finder, not this court,” id. ¶ 3; (2) the trial court had

already rejected Orton’s testimony “about what his belief was” at the time he entered his

plea of no contest after an evidentiary hearing on his first postconviction motion, making

a second hearing on that issue unnecessary, id. ¶ 5; (3) the mental health testimony that

Orton later wished to present “would not have specifically addressed what Orton’s

understanding of the plea was,” id. ¶ 6; and (4) the trial court was not required to hold a

hearing to “revisit facts that were actively disputed at sentencing, and on which testimony
                                              10
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 11 of 23



was taken and findings made,” merely because Orton raised those same disputes as a claim

of “inaccurate information,” adding that “If Orton wants to claim that the findings at

sentencing are inaccurate, he can challenge them directly. However, he does not make that

argument.” Id. ¶ 8.

       The Wisconsin Supreme Court subsequently denied Orton’s petition for review,

and he now seeks federal habeas relief, reasserting the same three claims raised in his

postconviction motions and on appeal to the state court of appeals.




                                           DISCUSSION

       When a state prisoner challenges a state court conviction on grounds that were

adjudicated on the merits in state court, the state court’s decision is subject to review under

the Anti-Terrorism and Effective Death Penalty Act (AEDPA).              Under AEDPA, the

petitioner must establish that the state court's decision was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court.” 28 U.S.C. § 2254(d). “A decision is ‘contrary to’ clearly established federal law if

the rule . . . applie[d] differs from governing law set forth in Supreme Court cases. A

decision involves an ‘unreasonable application’ of Supreme Court precedent if the decision,

while identifying the correct governing rule of law, applies it unreasonably to the facts of

the case.” Bailey v. Lemke, 735 F.3d 945, 949–50 (7th Cir. 2013) (citing Bell v. Cone, 535

U.S. 685, 694 (2002), and Williams v. Taylor, 529 U.S. 362, 407 (2000)). The court

applies these standards to the decision of the last state court to adjudicate a given claim on




                                              11
     Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 12 of 23



the merits, which in this case is the Wisconsin Court of Appeals. Williams v. Bartow, 481

F.3d 492, 497–98 (7th Cir. 2007).

       Under § 2254(d)(2), a federal court may also grant habeas relief on the grounds

that the state court’s adjudication of a constitutional claim was based upon an

unreasonable determination of the facts in light of the evidence presented. But again, the

federal court owes deference to the state court. In particular, the underlying state court

findings of fact and credibility determinations against the petitioner are presumed correct

unless the petitioner comes forth with clear and convincing evidence to the contrary. 28

U.S.C. § 2254(e)(1); Campbell v. Smith, 770 F.3d 540, 546 (7th Cir. 2014); Newman v.

Harrington, 726 F.3d 921, 928 (7th Cir. 2013).

       Finally, the standard outlined in § 2254(d)(1) is exacting and “highly deferential,”

Burt v. Titlow, 571 U.S. 12, 18 (2013). To prevail, “a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S. 86,

103 (2011). Put another way, so long as it is within the “realm of possibility” that

fairminded jurists could find the state court decision to be reasonable, the court must deny

the petition. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016). Accordingly, this court

will proceed to address petitioner’s three challenges to his judgment of conviction using

this exceptionally deferential standard of review.




                                            12
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 13 of 23



I. Ineffective Assistance of Counsel

       In Hill v. Lockhart, 474 U.S. 52, 57 (1985), the United States Supreme Court held

that claims of ineffective assistance of counsel in connection with the plea process are

evaluated under the two-part test set forth in Strickland v. Washington, 466 U.S. 668 (1984).

Under this test, the defendant must show:         (1) counsel’s performance fell below an

objective standard of reasonableness; and (2) there is a reasonable probability that, but for

counsel’s unprofessional errors, defendant would not have pleaded guilty and would have

insisted on going to trial. Id. at 59.

       As noted above, the trial court recognized that to prevail on his ineffective assistance

of counsel claim, petitioner had to show both deficient performance by attorney Frank and

prejudice. The court found that petitioner had not shown deficient performance, finding

petitioner’s version of events “not credible.” The Wisconsin Court of Appeals affirmed

this finding on direct appeal.

       Petitioner first argues that the Wisconsin Court of Appeals’ decision was

unreasonable because it failed to cite Hill or Strickland. While neither the Wisconsin Court

of Appeals, nor the circuit court cited these cases, they did not need to do so, “so long as

neither the reasoning nor the result of the state-court decision contradicts them.” Early v.

Packer, 537 U.S. 3, 8 (2002). Here, the trial court plainly recognized that petitioner’s

ineffective assistance of counsel claim was governed by the two-part, performance/prejudice

test, and the Wisconsin Court of Appeals appears to have recognized those requirements

as well. Regardless, neither their reasoning nor the result contradicted Strickland or Hill.




                                             13
     Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 14 of 23



       Moving from the law to the facts, Orton argues that the trial court was simply wrong

to reject his testimony regarding what attorney Frank advised would be the consequences

of pleading “no-contest.”     This argument gets petitioner exactly nowhere since “a

determination of a factual issue made by a State court shall be presumed to be correct,”

unless the petitioner rebuts the presumption by clear and convincing evidence. 28 U.S.C.

§ 2254(e)(1). Credibility findings, in particular, are virtually unassailable on collateral

attack in a federal court. See Rice v. Collins, 546 U.S. 333, 341–42 (2006) (“Reasonable

minds reviewing the record might disagree about the prosecutor’s credibility, but on habeas

review that does not suffice to supersede the trial court’s credibility determination.”);

Miller-El v. Cockrell, 537 U.S. 322, 339 (2003) (explaining that federal habeas courts owe

a high level of deference to state court credibility determinations); Morgan v. Hardy, 662

F.3d 790, 799 (7th Cir. 2011) (showing deference to state trial court’s credibility

determinations under § 2254(d)(2)).

       Here, the state appellate court was required to defer to credibility findings by the

state trial court, and federal courts must defer to the findings of state courts. Given this

double layer of deference, not to mention that attorney Frank’s version of events is far

more plausible, petitioner cannot prevail on his claim that he received ineffective assistance

in connection with his decision to plead no contest.

       Indeed, even if the court were allowed to reexamine the state court record more

closely, the trial court expressed more than ample reasons to reject petitioner’s claim that

attorney Frank advised him that he could withdraw his plea at any time prior to sentencing

for any reason whatsoever, including the trial court’s own observations of petitioner


                                             14
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 15 of 23



confirming not once but twice that he was waiving his right to trial during the plea colloquy

itself, the petitioner’s and frank’s credibility while testifying, and the circumstances leading

up to petitioner’s last-minute plea just before trial in the face of overwhelming evidence of

guilt. At most, petitioner points out that the trial court misspoke in stating that petitioner

had discharged five attorneys, agreeing that the number he fired was only three, although

petitioner still went through five attorneys before settling on Frank. As the Wisconsin

Court of Appeals correctly found, “it is not reasonable to believe that this one error on a

specific point altered the court's overall credibility findings after hearing testimony on

numerous other points.” Orton, 2015 WI App 90, ¶ 3. In fact, the trial court only noted

petitioner’s history of discharging prior attorneys as further evidence of his willingness to

make his wishes known to the court, a tendency that the court found contradicted his

claimed reticence in attempting to withdraw his plea before sentencing.               Whether

petitioner had discharged three or five attorneys would have made no difference in reaching

this conclusion, nor does it begin to explain why the petitioner, supposedly believing that

he had an absolute right to withdraw his plea before sentencing, did not even attempt to

do so.

         In sum, petitioner has failed to produce any evidence, and certainly not evidence

that is “clear and convincing,” to rebut the trial court’s determination that attorney Frank’s

version of events was the more credible. Accordingly, petitioner has not established that

the Wisconsin Court of Appeals unreasonably applied Hill or Strickland in upholding a

finding that attorney Frank had not provided deficient performance in connection with

petitioner’s no-contest plea, much less that it was prejudicial.


                                              15
     Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 16 of 23



II. Whether the Plea Was Knowing, Intelligent and Voluntary

       Next, petitioner challenges the refusal of the state courts to hold an evidentiary

hearing on his late raised, postconviction claim that his plea was not entered knowingly,

voluntarily, or intelligently. A guilty or no-contest plea is invalid unless the record shows

that the defendant entered his plea knowingly and voluntarily. Boykin v. Alabama, 395

U.S. 238 (1969). The Wisconsin Court of Appeals agreed with the trial court that an

additional hearing was not necessary because: (1) at the first postconviction hearing, the

trial court had already rejected petitioner’s testimony about his claimed understanding of

the consequences of his plea; and (2) the mental health testimony that petitioner wanted

to present would not have addressed his understanding of the plea. State v. Orton, 2015

WI App 90, ¶ 6.

       As already set forth above, petitioner does not and cannot dispute that at the first

hearing, the trial court found his claimed understanding of the consequences of his plea to

be incredible, a finding of fact that petitioner has wholly failed to contradict, as was his

burden under 28 U.S.C. § 2254(e)(1). Accordingly, this court will turn to petitioner’s

second claim regarding his alleged mental health issues at the time of his plea. The evidence

that petitioner sought to present at the second evidentiary hearing postconviction

consisted of the testimony of Dr. Kent Berney, who was asked before the sentencing

hearing to provide an opinion regarding petitioner’s psychological state. (Appellant’s Br.

(Dkt. # 8-2) 18.) Although Dr. Berney found petitioner had periods of time where he is

distractible, indecisive, and unable to concentrate, petitioner does not cite any statement

in Dr. Berney’s report suggesting that petitioner was unable to enter a knowing and


                                             16
     Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 17 of 23



voluntary plea, much less that he was incompetent, as petitioner now suggests in his brief.

Likewise, although petitioner points out that he was taking anti-depressants and an anti-

seizure medication at the time of his plea, he presents nothing to suggest that those

medications actually affected his ability to understand the proceedings or make a knowing

and voluntary plea. In fact, petitioner specifically denied that to be the case at the plea

hearing, and attorney Frank likewise saw no reason to question either petitioner’s

competence at the hearing or the validity of his plea. In light of these facts, the Wisconsin

Court of Appeals reasonably determined that testimony from Dr. Berney would not have

raised a question as to whether petitioner’s plea was knowing and voluntary, making a

second evidentiary hearing unnecessary.

       Accordingly, petitioner has wholly failed to demonstrate entitlement to federal

habeas relief form his long since accepted, well-founded plea of no contest.




III. Sentencing

       Finally, petitioner argues that the Wisconsin Court of Appeals erred in rejecting his

claim that he was sentenced based on inaccurate information in violation of the Due

Process Clause of the United States Constitution. See Ben–Yisrayl v. Buss, 540 F.3d 542,

554 (7th Cir. 2008) (citing Townsend v. Burke, 334 U.S. 736 (1948) (Due Process Clause

guarantees a defendant the right to be sentenced based on accurate information); United

States v. Tucker, 404 U.S. 443, 448-49 (1972) (same). To establish such a violation,

however, the petitioner must again show by “clear and convincing evidence” both that the

information is false and that the court relied on it. United States v. Walton, 907 F.3d 548,


                                             17
       Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 18 of 23



552 (7th Cir. 2018); State v. Coffee, 2020 WI 1, ¶38, 389 Wis. 2d 627, 650, 937 N.W. 2d

579.    Not all inaccuracies deprive a defendant of due process; the incorrect information

must be “materially untrue.” Townsend, 334 U.S. at 741. In Townsend, the Supreme Court

found a due process violation where the sentencing court, in the absence of counsel, relied

on materially false information about a criminal defendant's criminal history in making its

sentencing decision. 334 U.S. at 741. Relying on Townsend, the Supreme Court in Tucker

similarly overturned a sentence where the sentencing judge had considered two prior

convictions subsequently invalidated for violation of the defendant's right to counsel. 404

U.S. at 447.

        Finding that petitioner’s appeal challenged only the trial court’s failure to hold an

evidentiary hearing on his supplemental motion, and not the trial court’s sentencing

determinations, the Wisconsin Court of Appeals did not consider the merits of petitioner’s

due process challenge to his sentence in this case. Orton, 2015 WI App 90, ¶ 8 (“If Orton

wants to claim that the findings at sentencing are inaccurate, he can challenge them

directly. However, he does not make that argument.”). Having reviewed petitioner’s

appellate brief, this court is unable to agree with that characterization: petitioner framed

his argument as “The Court Relied on Inaccurate Information When Sentencing the

Defendant,” cited the relevant legal standards, and proceeded to address seven specific

findings by the trial court that he claimed were inaccurate. (Appellant’s Br. (dkt. #8-2)

18-37.) He also asked that the case be “remanded for resentencing.” (Id. 37.) In this

court’s view at least, petitioner squarely presented a constitutional challenge to his

sentencing before the Wisconsin Court of Appeals.


                                             18
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 19 of 23



       No doubt for this reason, in opposing the grant of habeas relief, the State does not

rely on the Wisconsin Court of Appeals’ opinion, arguing instead that “[t]here is ample

evidence in the record to support the circuit court’s findings of fact” at sentencing. (Br. in

Opp. (dkt #14) 30).) By so arguing, the State is tacitly conceding that petitioner fairly

challenged the constitutionality of the trial court’s actual sentencing findings, not simply

its failure to hold a postconviction hearing on that claim.       The consequence of that

concession is potentially significant in that AEDPA’s review standards do not apply

because the Wisconsin Court of Appeals did not adjudicate the claim on the merits.

Instead, this court analyzes the claim under pre-AEDPA standards. See Moore v. Parke, 148

F.3d 705, 708 (7th Cir. 1998) (holding that AEDPA only applies where the state court

adjudicated the constitutional issue on the merits). Under pre-AEDPA standards, the

federal court presumes that questions of fact decided by the state court are correct, while

questions of law or mixed questions of law and fact are reviewed de novo. Dye v. Frank, 355

F.3d 1102, 1107 (7th Cir. 2004)(citations omitted).

       As noted above, petitioner challenges seven facts that he contends the trial court

relied on in imposing sentence. Of the seven, the first four challenge the accuracy of the

trial court’s conclusion that his attack on his wife was premeditated; the next two go to the

heinous nature of his actions; and the last concerns what the court found to be Orton’s

manipulation of proceedings. Specifically, petitioner challenges the following findings by

the trial judge:

               (1) petitioner knew the box he was carrying into his wife’s
                   home contained a demolition mallet;

               (2) he was only in his wife’s home for a minute before he

                                             19
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 20 of 23



                  started strangling her;

              (3) he struck his wife in the head with the mallet multiple
                  times;

              (4) his wife did not strike him with the mallet first;

              (5) his children witnessed the attack;

              (6) he smoked a cigarette in the home before calling 911; and

              (7) petitioner manipulated the court proceedings.

       Having considered petitioner’s argument on each of these points, see Br. in Supp.

(dkt. # 11) 19-36, this court finds no merit in petitioner’s claim that he was denied his

due process rights at sentencing, even under the more lenient pre-AEDPA standards. As

an initial matter, there is no evidence that the court found petitioner smoked a cigarette

before calling 911. That fact was alleged by petitioner’s wife, and it may also have been in

the presentence report, but the trial court did not refer to it at any time during his remarks.

Because there is nothing to suggest that the court relied on this fact, petitioner is unable

to prove by clear and convincing evidence one of the two prongs of his due process

challenge as to finding no. 6.

       As for the remaining findings, petitioner fails to present any evidence to show that

they were inaccurate. Rather, his argument seems to be that there is evidence from which

the court could have drawn a contrary inference. As an initial matter, a sentencing court may

consider a broad range of information in the sentencing process, provided that the evidence

contains a “sufficient indicia of reliability.” United States v. Polson, 285 F.3d 563, 568 (7th

Cir. 2002).   Moreover, the court may draw reasonable inferences from the evidence



                                              20
     Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 21 of 23



presented. United States v. Melendez, 819 F.3d 1006, 1011 (7th Cir. 2016); State v. Friday,

147 Wis. 2d 359, 370, 434 N.W.2d 85 (1989).

       Here, there was ample, reliable evidence to support each of the court’s findings, as

petitioner’s own brief demonstrates. First and foremost was the victim’s own, compelling

description of the attack, which depicted vicious, premeditated actions by the petitioner,

not the marital-dispute-gone-bad version advanced by petitioner at sentencing. Moreover,

the victim’s version was corroborated – and petitioner’s version refuted -- by her injuries,

the expert testimony indicating multiple blows to the head, the blood stain evidence, the

diagram and photographs of the scene, phone records, and the testimony of police arriving

at the scene of the attack in response to petitioner’s 911 call. Given the consistency of this

evidence, the trial court reasonably inferred that petitioner put the demolition mallet in

the box with the intent to use it to kill his wife, and that he in fact did so, striking her

multiple times with it. The record also provided ample support for the trial court’s finding

that petitioner’s children witnessed the attack, as testified to by the victim and

corroborated by the report of Detective Armstrong who found them exactly as the victim

described moments after the attack.        Finally, the judge reasonably concluded that

petitioner had manipulated the court proceedings. As noted previously, regardless whether

petitioner discharged three and not five attorneys, the court had more than an ample basis

to conclude that petitioner was responsible for delaying the trial multiple times and that

in doing so, he manipulated the court proceedings and the victim. Whether petitioner

acted out of an inability to accept the consequences of his own action, process them or

inflict further injury out of sense of somehow being wronged, this federal court is in no


                                             21
     Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 22 of 23



position to second-guess the state trial court’s assessment of petitioner’s demeanor, actions

and motives, especially given that court’s unique ability to observe his behavior over

numerous court proceedings. See Miller v. Fenton, 474 U.S. 104, 114 (1985) (state court

determinations of credibility of witnesses and demeanor entitled to deference).

       In sum, petitioner has failed to show that any of the facts upon which the trial court

actually relied were inaccurate. To the contrary, the record contained ample, reliable

evidence to support the court’s determination that petitioner’s attack on his wife was

premediated, and committed in front of his infant children, as well as that he had

manipulated the court proceedings after his arrest. Accordingly, his due process rights were

not violated.



IV. Certificate of Appealability

       The last issue the court must consider is whether to issue a certificate of

appealability of this final order adverse to the petitioner. See 28 U.S.C. § 2253(c)(2); Rule

11 of the Rules Governing Section 2254 Cases. A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004). To make a

substantial showing, petitioner must show that “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to proceed

further.”   Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotation omitted).           Here,

petitioner has fallen short of showing a denial of a constitutional right. At bottom, he


                                             22
      Case: 3:17-cv-00171-wmc Document #: 22 Filed: 05/29/20 Page 23 of 23



simply wants a do-over of his plea and sentence. Because this is not a proper ground for

habeas relief, no certificate shall issue.




                                             ORDER

       IT IS ORDERED that Gerald Orton’s application for a writ of habeas corpus under

28 U.S.C. § 2254 is DENIED and his petition is DISMISSED with prejudice.            No

certificate of appealability shall issue.

       Entered this 28th day of May, 2020.

                                             BY THE COURT:

                                             /s/
                                             ______________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                              23
